PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/493,967
Filing Date: 13 Sep 2019
Appellant(s): Green, Martin, Raymond



__________________
Kevin J. Canning, Reg. No. 35,470
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. The rejection of claims 1-4, 6-11, 13, 15 and 16 under 35 U.S.C. § 102(a)(1) as being anticipated by Green (WO 2015173577 A1)
B. The rejection of claim 5 under 35 U.S.C. § 102(a)(1) or 35 U.S.C. § 103(a) as being anticipated or rendered obvious by Green (WO 2015173577 A1).
C. The rejection of claim 12 under 35 U.S.C. § 103(a) as being rendered obvious by Green (WO 2015173577 A1) in view of Mordehai et al. (US 20150219598 A1).
D. The rejection of claim 14 under 35 U.S.C. § 103(a) as being rendered obvious by Green (WO 2015173577 A1) in view of Ristroph et al. (US 20160225602 A1 ). 

(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Appellant argues, see Appeal Brief, pg(s). 5, that: Claims 1-4, 6-11, 13, 15 and 16 are not anticipated by Green. Green fails to disclose "the intervals are timed such that ions in a subsequent population of ions overlap ions in a preceding population of ions, within the separator," and "varying one or more parameters of said separator such that different populations, of said successive populations of ions, experience different separation conditions," as recited in amended claim 1, from which claims 2-4, 6-11, 13 and 16 depend. Green also fails to disclose the similar limitations of "wherein the intervals are timed such that ions in a subsequent population of ions overlap ions in a preceding population of ions, within the 
Appellant argues, see Appeal Brief, pg(s). 6, that: The Examiner has referred to claims 22 and 23 of Green as being relevant. These claims recite that the ions are separated under two or more different conditions, where the different conditions may be achieved by varying various parameters in the separator. The Examiner appears to interpret claim 23 as varying these parameters during a single experiment.
However, this is not the case. Rather, as explained above, in Green the parameter is varied so as to be different in different runs/experiments. This is confirmed, for example, by page 20, lines 18-34, which discloses altering the length of the mobility cell or the separation conditions in different experiment runs.
Green does not disclose varying a parameter of the separator such that different populations, of the successive populations of ions that overlap and experience different separation conditions, as claimed in amended claim 1 and amended claim 15. Rather, in Green the separation conditions are altered in different experimental runs, i.e., for non-overlapping ions.
Appellant argues, see Appeal Brief, pg(s). 7, that: Claim 5 depends from amended claim 1 and thus is novel and unobvious for the reasons discussed above relative to claim 1. Specifically, Green does not disclose, teach or suggest varying a parameter of the separator such that different populations, of the successive populations of ions that overlap and experience different separation conditions, as claimed in amended claim 1, from which claim 5 depends.
Appellant argues, see Appeal Brief, pg(s). 7, that:  However as was discussed above, Green fails to teach or suggest all of the features of amended claim 1. Hence, the arguments set forth above distinguishing amended claim 1 apply with equal force to claim 12. Specifically, varying a parameter of the separator such that different populations, of the successive populations of ions that overlap and experience different separation conditions, as claimed in amended claim 1, from which claim 12 depends.
Appellant argues, see Appeal Brief, pg(s). 7-8, that: However as was discussed above, Green fails to teach or suggest all of the features of amended claim 1. Hence, the arguments set forth above distinguishing amended claim 1 apply with equal force to claim 14. Specifically, Green does not disclose, teach or suggest varying a parameter of the separator such that different populations, of the successive populations of ions that overlap and experience different separation conditions, as claimed in amended claim 1, from which claim 14 depends.

In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
Applicant’s claims do not claim “a single experimental run”.  Applicant’s independent claims 1 and 15 claim “vary one or more parameters of said separator such that different populations, of said successive populations of ions, experience different separation conditions”.  Claims 1 and 15 are inclusive of “different populations” of the successive populations of ions, which covers different successive populations of ions (from a sample) and is inclusive of different populations in “another experimental run” as long as they overlap ions of a preceding populations of ions, and where the populations of ions are introduced at intervals into the ion separator.   The emphasis being on the claim limitation “different” populations.  
In response to item(s) 1-5 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
Green discloses intervals are timed (pg. 20, lines 1-5) such that ions in a subsequent population of ions overlap ions (i.e., “catch up”) in a preceding population of ions, within the separator (pg. 19, lines 20-25 Note ions of different mobility values are allowed to “catch up” .. and therefore elute simultaneously or not in order).
single separation period or cycle. Also, claims 25-26 have dependency upon any preceding claim (i.e., Green’s claims 1-2, and/or 22-23).  
Also, Green (at pg. 18, lines 30-41) discloses varying separator parameters (i.e. of the separator’s travelling voltage wave, repeat pattern form, and/or ion velocity) upon ions that elute simultaneously (i.e. ions that overlap) to separate the ions simultaneous elution times, see Green (pg. 18, lines 31-41), (pg. 19, lines 20-25 and pg. 19, lines 30-36). Also, see pg. 20, lines 23-29 and pg. 20, lines 35-43.  
 See also, Green pg. 2, lines 3-9; and pgs. 2-3, lines 28-11.

Conferees:
/ANDREW SMYTH/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.